Citation Nr: 1624481	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from February 2003 to April 2007.

This matter came before the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the Atlanta RO in Decatur, Georgia.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In a July 2012 remand, the Board determined that the Veteran should be scheduled for another videoconference hearing.  The Board explained that the hearing notification letter had been returned as undeliverable and that it appeared that the hearing notification letter had not been mailed to the most recent address of record for the Veteran.  The hearing notification letter was mailed to an address in A., Georgia.   

The July 2012 Board remand was mailed to the same address in A., Georgia, and was returned as undeliverable.  In August 2012, the Board resent the remand to an address in L., Georgia. 

In January 2015, VA mailed a hearing notification letter to the address in A., Georgia.  The letter was returned as undeliverable.  The matter was returned to the Board.  

The record indicates that the Veteran has resided in L., Georgia, since at least August 2012.  See, e.g,. December 2015 VA form 21-22.  Based on VA's failure to notify the Veteran of the hearing date at the correct address of record, the Board finds the matter must be remanded again to afford the Veteran the opportunity for the requested hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the desired videoconference hearing in accordance with the docket number of this appeal.  It should ensure that the letter notifying him of the hearing is sent to his current address of record.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until otherwise notified but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




